2Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed 9/3/2021.
claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2- 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11152110. Although the claims at issue are not identical, they are not patentably distinct from each other . For example, claims 1-20 of the instant application is compared with the claims 1-20 of U.S .Patent No. 11152110 (see the table below). The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims . These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.
 Claims 2- 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10741280. Although the claims at issue are not identical, they are not patentably distinct from each other . For example, claims 1-20 of the instant application is compared with the claims 1-20 of U.S .Patent No.10741280. The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims . These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.





     Instant Application 17/447-560 
 
2. (New) A method for tagging messages, the method comprising:

processing a message including information associated with a first device, wherein the first device is associated with (i) a first group at a first hierarchical level, (li) a second group at a second hierarchical level that includes at least the first group at the first hierarchical level, and (ill) a third group at a third hierarchical level that includes at least the second group at the second hierarchical level:

tagging the message with a first hierarchical identifier associated with the first group and a third hierarchical identifier associated with the third group but not with a second hierarchical identifier associated with the second group; and

transmitting the tagged message to a remote server such that hierarchical identifiers of the message, which include the first hierarchical identifier and the third hierarchical identifier but not the second hierarchical identifier, need not be changed by the remote server in response to the first group no longer being associated with the second group at the second hierarchical level, due to the tagged message not having been tagged with the second hierarchical identifier of the second group.




3. (New) The method of claim 2, wherein the first hierarchical identifier and the third hierarchical identifier are permanent identifiers that are not changed in response to the first group being moved to a group other than the second group at the second hierarchical level that is within the third group.

4. (New) The method of claim 2, wherein the first device is configured to generate messages without determining which group at the first hierarchical level is associated with the first device or which group at the third hierarchical level is associated with the first device.

5. (New) The method of claim 2, further comprising determining, in a priority order, whether one or more group detection indicators associated with the message or the first device correspond to one of a plurality of hierarchical identifiers stored in a database.

6. (New) The method of claim 5, further comprising, in response to determining that none of the one or more group detection indicators associated with the message or the first device corresponds to any of the plurality of hierarchical identifiers stored in the database, tagging the message with a default hierarchical identifier indicating that the message originated from a device that is not associated with a known group at the first hierarchical level.

f. (New) The method of claim 5, wherein the one or more group detection indicators include one or more of (i) an identifier associated with a network port via which the first device is connected, (ii) location data associated with the first device, (ill) an Internet Protocol (IP) address associated with the first device, (iv) an identifier associated with the first device, (v) a Media Access Control (MAC) address associated with the first device, (vi) a Wi-Fi access point associated with the first device, or (vii) a serial number associated with the first device.

8. (New) The method of claim 2, wherein processing the message comprises converting the message in a first format received from the first device into a converted message in a second format different from the first format.

9. (New) An apparatus configured to tag messages, the apparatus comprising:

one or more processors; and one or more memories in communication with the one or more processors and storing computer-executable instructions that, wnen executed by the one or more processors, configure the one or more processors to at least: process a message including information associated with a first device, wherein the first device is associated with (i) a first group at a first hierarchical level, (ii) a second group at a second hierarchical level that includes at least the first group at the first hierarchical level, and (iil) a third group at a third hierarchical level that includes at least the second group at the second hierarchical level; cause the message to be tagged with a first hierarchical identifier associated with the first group and a third hierarchical identifier associated with the third group but not with a second hierarchical identifier associated with the second group; and

cause the tagged message to be transmitted to a remote server

such that hierarchical identifiers of the message, which include the first hierarchical identifier and the third hierarchical identifier but not the second hierarchical identifier, need not be changed by the remote server in response to the first group no longer being associated with the second group at the second hierarchical level, due to the tagged message not having been tagged with the second hierarchical identifier of the second group.

10. (New) The apparatus of claim 9, wherein the first device is configured to generate messages without determining which group at the first hierarchical level is associated with the first device or which group at the third hierarchical level is associated with the first device.

11. (New) The apparatus of claim 9, wherein the computer-executable instructions further configure the one or more processors to determine, in a priority order, whether one or more group detection indicators associated with the message or the first device correspond to one of a plurality of hierarchical identifiers stored in a database.

12. (New) The apparatus of claim 11, wherein the computer-executable instructions further configure the one or more processors to, in response to determining that none of the one or more group detection indicators associated with the message or the first device corresponds to any of the plurality of hierarchical identifiers stored in the database, cause the message to be tagged with a default hierarchical identifier indicating that the message originated from a device that is not associated with a known group at the first hierarchical level.

13. (New) The apparatus of claim 11, wherein the one or more group detection indicators include one or more of (i) an identifier associated with a network port via which the first device is connected, (il) location data associated with the first device, (iii) an Internet Protocol (IP) address associated with the first device, (iv) an identifier associated with the first device, (v) a Media Access Control (MAC) address
associated with the first device, (vi) a Wi-Fi access point associated with the first device, or (vil) a serial number associated with the first device.

14. (New) The apparatus of claim 9, wherein processing the message comprises converting the message in a first format received from the first device into a converted message in a second format different from the first format.

15. (New) Non-transitory physical computer storage storing computer- executable instructions that, wnen executed by one or more computing devices, configure the one or more computing devices to at least:

process a message including information associated with a first device, wherein the first device is associated with (i) a first group at a first hierarchical level, (li) a second group at a second hierarchical level that includes at least the first group at the first hierarchical level, and (ill) a third group at a third hierarchical level that includes at least the second group at the second hierarchical level:

cause the message to be tagged with a first hierarchical identifier associated with the first group and a third hierarchical identifier associated with the third group but not with a second hierarchical identifier associated with the second group; and

cause the tagged message to be transmitted to a remote server.

16. | (New) The non-transitory physical computer storage of claim 15, wherein the first device is configured to generate messages without determining which group at the first hierarchical level is associated with the first device or which group at the third hierarchical level is associated with the first device.

17. | (New) The non-transitory physical computer storage of claim 15, wherein the computer-executable instructions further configure the one or more computing devices to determine, in a priority order, whether one or more group detection indicators associated with the message or the first device correspond to one of a plurality of hierarchical identifiers stored in a database.

18. (New) The non-transitory physical computer storage of claim 17, wherein the computer-executable instructions further configure the one or more computing devices to, in response to determining that none of the one or more group detection

5-

Application No.: 17/447560

Filing Date: September 13, 2021

indicators associated with the message or the first device corresponds to any of the plurality of hierarchical identifiers stored in the database, cause the message to be tagged with a default hierarchical identifier indicating that the message originated from a device that is not associated with a known group at the first hierarchical level.

19. (New) The non-transitory physical computer storage of claim 17, wherein the one or more group detection indicators include one or more of (i) an identifier associated with a network port via which the first device is connected, (ii) location data associated with the first device, (lil) an Internet Protocol (IP) address associated with the first device, (iv) an identifier associated with the first device, (v) a Media Access Control (MAC) address associated with the first device, (vi) a Wi-Fi access point associated with the first device, or (vil) a serial number associated with the first device.

20. (New) The non-transitory physical computer storage of claim 15, wherein the second group belongs to a fourth group at the fourth hierarchical level that includes one or more additional groups at the second hierarchical level that are different from the second group, and wherein the fourth group is one of a plurality of groups at the fourth hierarchical level that belong to the third group at the third hierarchical level.

21. (New) The non-transitory physical computer storage of claim 15, wherein processing the message comprises converting the message in a first format received from the first device into a converted message in a second format different from the first format.


U. S. Patent No. 11152110

1. A method for tagging messages associated with medical devices, the method comprising: 
processing a message including information associated with a first medical device, wherein the first medical device is associated with a facility having a facility identifier, wherein the facility is part of a first network of facilities that is associated with an account having an account identifier; tagging the message with the facility identifier and the account identifier; refraining from tagging the message with a network identifier of the first network; and transmitting the tagged message to a remote server such that hierarchical identifiers of the message, which include the facility identifier of the tagged message and the account identifier of the tagged message, need not be changed by the remote server in response to the facility no longer being part of the first network, due to the tagged message not having been tagged with the network identifier of the first network.
2. The method of claim 1, wherein the facility identifier and the account identifier are permanent identifiers that are not changed in response to the facility being moved to another network of facilities that is associated with the account.







3. The method of claim 1, wherein the first medical device is configured to generate messages without determining the facility associated with the first medical device or the account associated with the first medical device.
4. The method of claim 1, further comprising determining, in a priority order, whether one or more facility detection indicators associated with the message or the first medical device correspond to one of a plurality of facility identifiers stored in a database.
5. The method of claim 4, further comprising, in response to determining that none of the one or more facility detection indicators associated with the message or the first medical device corresponds to any of the plurality of facility identifiers stored in the database, tagging the message with a default facility identifier indicating that the message originated from a medical device that is not associated with a known facility.
6. The method of claim 4, wherein the one or more facility detection indicators include one or more of (i) an identifier associated with a network port via which the first medical device is connected, (ii) location data associated with the first medical device, (iii) an Internet Protocol (IP) address associated with the first medical device, (iv) an identifier associated with the first medical device, (v) a Media Access Control (MAC) address associated with the first medical device, (vi) a Wi-Fi access point associated with the first medical device, or (vii) a serial number associated with the first medical device.
7. The method of claim 1, wherein processing the message comprises converting the message in a first format received from the first medical device into a converted message in a second format different from the first format.
8. An apparatus configured to tag messages associated with medical devices, the apparatus comprising: one or more processors; and one or more memories in communication with the one or more processors and storing computer-executable instructions that, when executed by the one or more processors, configure the one or more processors to at least: process a message including information associated with a first medical device, wherein the first medical device is associated with a facility having a facility identifier, wherein the facility is part of a first network of facilities that is associated with an account having an account identifier; cause the message to be tagged with the facility identifier and the account identifier; refrain from causing the message to be tagged with a network identifier of the first network; and cause the tagged message to be transmitted to a remote server such that hierarchical identifiers of the message, which include the facility identifier of the tagged message and the account identifier of the tagged message, need not be changed by the remote server in response to the facility no longer being part of the first network, due to the tagged message not having been tagged with the network identifier of the first network.
9. The apparatus of claim 8, wherein the first medical device is configured to generate messages without determining the facility associated with the first medical device or the account associated with the first medical device.
10. The apparatus of claim 8, wherein the computer-executable instructions further configure the one or more processors to determine, in a priority order, whether one or more facility detection indicators associated with the message or the first medical device correspond to one of a plurality of facility identifiers stored in a database.
11. The apparatus of claim 10, wherein the computer-executable instructions further configure the one or more processors to, in response to determining that none of the one or more facility detection indicators associated with the message or the first medical device corresponds to any of the plurality of facility identifiers stored in the database, cause the message to be tagged with a default facility identifier indicating that the message originated from a medical device that is not associated with a known facility.
12. The apparatus of claim 10, wherein the one or more facility detection indicators include one or more of (i) an identifier associated with a network port via which the first medical device is connected, (ii) location data associated with the first medical device, (iii) an Internet Protocol (IP) address associated with the first medical device, (iv) an identifier associated with the first medical device, (v) a Media Access Control (MAC) address associated with the first medical device, (vi) a Wi-Fi access point associated with the first medical device, or (vii) a serial number associated with the first medical device.
13. The apparatus of claim 8, wherein processing the message comprises converting the message in a first format received from the first medical device into a converted message in a second format different from the first format.
14. Non-transitory physical computer storage storing computer-executable instructions that, when executed by one or more computing devices, configure the one or more computing devices to at least: process a message including information associated with a first medical device, wherein the first medical device is associated with a facility having a facility identifier, wherein the facility is part of a first network of facilities that is associated with an account having an account identifier; cause the message to be tagged with the facility identifier and the account identifier but not with a network identifier of the first network; and cause the tagged message to be transmitted to a remote server.
15. The non-transitory physical computer storage of claim 14, wherein the first medical device is configured to generate messages without determining the facility associated with the first medical device or the account associated with the first medical device.
16. The non-transitory physical computer storage of claim 14, wherein the computer-executable instructions further configure the one or more computing devices to determine, in a priority order, whether one or more facility detection indicators associated with the message or the first medical device correspond to one of a plurality of facility identifiers stored in a database.
17. The non-transitory physical computer storage of claim 16, wherein the computer-executable instructions further configure the one or more computing devices to, in response to determining that none of the one or more facility detection indicators associated with the message or the first medical device corresponds to any of the plurality of facility identifiers stored in the database, cause the message to be tagged with a default facility identifier indicating that the message originated from a medical device that is not associated with a known facility.
18. The non-transitory physical computer storage of claim 16, wherein the one or more facility detection indicators include one or more of (i) an identifier associated with a network port via which the first medical device is connected, (ii) location data associated with the first medical device, (iii) an Internet Protocol (IP) address associated with the first medical device, (iv) an identifier associated with the first medical device, (v) a Media Access Control (MAC) address associated with the first medical device, (vi) a Wi-Fi access point associated with the first medical device, or (vii) a serial number associated with the first medical device.
19. The non-transitory physical computer storage of claim 14, wherein the first network belongs to a region that includes one or more additional networks of facilities that are different from the first network, and wherein the region is one of a plurality of regions that belong to the account.
20. The non-transitory physical computer storage of claim 14, wherein processing the message comprises converting the message in a first format received from the first medical device into a converted message in a second format different from the first format.




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452